DETAILED ACTION
Status of Claims
This communication is a first action on the merits.  Claims 1, 3-4, 10, 12-13, and 19, have been amended in a preliminary amendment. No claims have been added or canceled. Claims 1-26 are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a patent-ineligible abstract idea without significantly more and are merely requiring generic computer implementation, which fails to transform that abstract idea into a patent-eligible invention.  In view of the two-step test regarding determining subject matter eligibility, Examiner submits that the independent claim(s) 1, 10, and 19 recite(s) methods for entry of customer experience feedback with real-time automated filtering and evaluation of feedback and transmission of real-time notification to selected personnel based on feedback evaluation in a flexible messaging and workflow system. Therefore, the claims as a whole are considered as being in a statutory category under Step 1 of the test. 

Regarding claims 2-9, 11-18, and 20-26, the dependent claims do not include any additional elements that constitute statutory matter. The dependent claims are directed to the same abstract idea as recited in the independent claims and have been found to either recite additional details that are part of the abstract idea itself (when analyzed under Step 2A Prong One), or include additional details that, when analyzed under Step 2A Prong Two and Step 2B, recite additional elements that fail to integrate the abstract idea into a practical application (Step 2A Prong Two) and fail to add significantly more to the abstract idea (Step 2B). For example, claims 2 and 20 describe trending information as identifying individuals or groups that are under-performing or exceeding benchmark standards. Claims 3, 4, 7, 8, 12, 13, 16, 17, 24, and 25 describe when and to whom then notification messages are provided. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claims) add nothing that is not already present as when the elements are taken 
Even though Examiner argues that the claims as hand are directed to a judicially recognized exception of an abstract idea, for the purpose of continuity, the following step of the two-step test will be discussed. Regarding Step 2B drawn to determining if the claim recites additional elements amounting to significantly more than the judicial exception, Examiner submits that the claims in fact do not include any recitation of additional elements that would constitute anything significantly more. In particular, the claim only recites one additional element – the method operating on a home network having a network memory to perform the steps of the invention. The processor in the claimed steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing or processing) such that it amounts no more than mere instructions to apply the exception using a generic Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)). In contrast to the Enfish decision where the claims focused on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data, the present case is drawn to certain independently abstract ideas that use computers as tools. Enfish, 822 F.3d at 1335–36; see Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). Furthermore, the instant claims’ invocation of computers, and/or networks, and/or displays does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions “on a set of generic computer components” and display devices. Bascom, 2016 WL 3514158, at *6–7.  Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Such invocations of buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48. Therefore, these claim limitations, either individually or as an ordered combination, do not amount to significantly more than the abstract idea itself and do not transform the nature of the claim from the judicial exception into a patent-eligible application. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton, et al. (US 2014/0006310 A1, herein Hamilton) in view of Briggs (US 2013/0346155 A1, herein Briggs) in further view of Kundu et al. (US 2012/0321146 A1, herein Kundu).
As per claim 1, Hamilton teaches of a method of communication operating on a home network having a network memory, comprising the steps of: 
transmitting one or more survey question messages to one or more customers from said home network, said survey question messages request feedback responses to be entered by said one or more customers; 
receiving survey question responses to said one or more survey question messages from said one or more customers at said home network, said survey question responses include customer experience feedback responses from said one or more customers; 
entering said customer experience feedback responses in the network memory, 
conducting a real-time automated filtering and evaluation of said customer experience feedback responses received by said one or more customers, 
preserving identity information relating to the customer so that the customer and its location can be identified as being present at a service provider location; and
providing trending information from the filtering and evaluation of said customer experience feedback responses for transmission to said one or more of said selected personnel with said notification transmission, said trending information relates to performance of individuals in a group, team, or company (abstract which describes system for providing distribution of customer feedback pertaining to an aspect of a retail environment; and pg. 1, [0004] which describes the method of providing distribution of feedback in a retail environment including receiving feedback inputted by one or more customers using a plurality of devices that are configured to communicate with the tool, including an identifying step for tracking, using 
However, Hamilton fails to explicitly teach of transmitting notifications to selected personnel, preserving identify information relating to the customer for identifying the 
conducting a real-time automated filtering and evaluation of said customer experience feedback responses received by said one or more customers, 
transmitting one or more real-time notifications to selected personnel based on said customer experience feedback responses, said real-time notification transmission includes said survey question responses, customer name, service providers and services provided to said one or more customers using one or more specialized data processors; 
preserving identity information relating to the customer so that the customer and its location can be identified as being present at a service provider location; 
providing trending information from the filtering and evaluation of said customer experience feedback responses for transmission to said one or more of said selected personnel with said notification transmission, said trending information relates to performance of individuals in a group, team, or company; and, 
providing a benchmark for a predetermined level of said customer experience feedback responses to selected personnel, said benchmark is developed from one or more past customer experience feedback response 
Hamilton teaches of distribution of feedback among customers in real-time. Briggs teaches of systems and methods for connecting and analyzing real-time customer feedback. Both references are drawn to managing customer feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton to include the issuing of real-time notification to selected personnel as taught by Briggs for the purpose of capturing valuable input from guests with a higher participation rate to capture more reviews by getting on-site feedback (see page. 3, 
However, Hamilton in view of Briggs still fails to explicitly teach of preserving identify information relating to the customer for identifying the customer and location upon a subsequent visit and providing real-time notifications if the customer is identified as being present at a location at a subsequent visit. Kundu teaches of a notification system and methods for use in retail environments for alerting personnel when various activities, events, conditions, etc. occur, where personnel can be notified when a person of interest is in or exiting the retail environment, specifically including: preserving identity information relating to the customer so that the customer and its location can be identified as being present at a service provider location upon a subsequent visit; and
providing one or more real-time notification messages to selected personnel upon detection of the customer at the service location at the subsequent visit so that an experience for the customer during the subsequent visit to that location can be enhanced in some manner (abstract and pg. 3, [0044] which describes alerting store personnel when various activities, events, conditions, etc. occur at the retail establishments, where alerting can take place in substantially real-time, allowing personnel to take appropriate measures, corrective or otherwise, to deal with the detected evet, such as when a person of interest is detected as shopping at the 
Hamilton in view of Briggs teaches of distribution of feedback among customers in real-time, including the connecting and analyzing real-time customer feedback. Kundu teaches of a notification system and methods for use in retail environments. All references are drawn to managing customers and related customer information/feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton in view of Briggs to include the issuing of real-time notification to selected personnel based upon customer location upon a subsequent visit as taught by Kundu for the purpose of allowing personnel to take appropriate measures 

As per claim 2, Hamilton in view of Briggs in further view of Kundu discloses all the elements of claim 1, and Briggs further teaches wherein said trending information identifies individuals or groups that are under-performing or exceeding benchmark standards set by management or officers of a business so that rewards, bonuses, or additional training can be provided based on those results (abstract and pg. 2-3, [0046-0052] and Fig. 1-2 which describes a system and method for digitally collecting and analyzing real-time customer feedback, where the digital device is used to collect guest feedback on-site in real time and the feedback is sent back to a server where it is stored and analyzed and used to customize and configure the device in real-time; and pg. 3, [0054-0055] which describes the use of the device to request feedback from a guest, where the guest may for example be dissatisfied with the waiter but enjoyed the food and can therefore give the waiter a low score but give the food and atmosphere a high score which then helps the restaurant device where to improve and how; and pg. 3, [0058] which describes how a manager can utilize the client portal to view in real-time the reviews and ratings and analytics related to the feedback to compliment or reward a waiter for consistently good reviews or determine what the issue is and potentially improve the issue if a waiter is consistently getting poor reviews or speak with the kitchen/chefs to reduce cook time if the food is consistently 
Hamilton teaches of distribution of feedback among customers in real-time. Briggs teaches of systems and methods for connecting and analyzing real-time customer feedback. Both references are drawn to managing customer feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton to include the issuing of real-time notification to selected personnel as taught by Briggs for the purpose of capturing valuable input from guests with a higher participation rate to capture more reviews by getting on-site feedback (see page. 3, [0056]) as well as preventing bad experiences from continuing for an entire night and 
As per claim 20, it refers to the method of claim 19 used for performing the above steps.  It recites limitations already addressed by claim 2 above, and is therefore rejected under the same art and rationale.

As per claim 3, Hamilton in view of Briggs in further view of Kundu discloses all the elements of claim 1, and Briggs further teaches of providing one or more real-time notification messages to selected personnel to interface with the customer within a predetermined period of time after customer’s departure from the service location (abstract and pg. 2-3, [0046-0052] and Fig. 1-2 which describes a system and method for digitally collecting and analyzing real-time customer feedback, where the digital device is used to collect guest feedback on-site in real time and the feedback is sent back to a server where it is stored and analyzed and used to customize and configure the device in real-time; and pg. 3, [0058] which describes how a manager can utilize the client portal to view in real-time the reviews and ratings and analytics related to the feedback to compliment or reward a waiter for consistently good reviews or determine what the issue is and potentially improve the issue if a waiter is consistently getting poor reviews or speak with the kitchen/chefs to reduce cook time if the food is consistently being overcooked, as well as how the manager may see feedback from a table in real-time and while the waiting is processing the payment from the guest that 

As per claim 12, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 3 above, and is therefore rejected under the same art and rationale.

As per claim 4, Hamilton in view of Briggs in further view of Kundu discloses all the elements of claim 3, and Briggs further teaches of transmitting one or more message from selected personnel to interface with the customer within a predetermined period of time after customer’s departure from the service location (abstract and pg. 2-3, [0046-0052] and Fig. 1-2 which describes a system and method for digitally collecting and analyzing real-time customer feedback, where the digital 
Hamilton teaches of distribution of feedback among customers in real-time. Briggs teaches of systems and methods for connecting and analyzing real-time customer feedback. Both references are drawn to managing customer feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton to include the issuing of real-time notification to selected personnel as taught by Briggs for the purpose of capturing valuable input from guests with a higher participation rate to capture more reviews by getting on-site feedback (see page. 3, [0056]) as well as preventing bad experiences from continuing for an entire night and see if the changes that are made have a positive effect on the feedback (see pg. 3-4, [0058]). By doing so, one would reasonably expect the overall appeal of the invention to improve in both gathering feedback and utilizing the feedback to improve the environment accordingly.
claim 13, it refers to the method of claim 12 used for performing the above steps.  It recites limitations already addressed by claim 4 above, and is therefore rejected under the same art and rationale.

As per claim 5, Hamilton in view of Briggs in further view of Kundu discloses all the elements of claim 1, and Hamilton further teaches wherein said survey question messages can be prepared by authorized users to conform to individual users, groups, teams, companies or service departments (abstract which describes system for providing distribution of customer feedback pertaining to an aspect of a retail environment; and pg. 1, [0004] which describes the method of providing distribution of feedback in a retail environment including receiving feedback inputted by one or more customers using a plurality of devices that are configured to communicate with the tool, including an identifying step for tracking, using the tool, a respective location of the user for identifying a respective location of the user, as well as where the feedback inputted is collected and recorded in real-time, where the retrieving of feedback collected is based on either the inquiry submitted to the tool by the user or based on the current location of the user identified by the tool; and pg. 1, [0005] which describes how the system includes one or more clients connected to the network communications channel, where the clients are configured to allow input of the feedback for the aspect of the retail establishment, where the clients are able to send inquiries from the user with respect to the retail establishment; and pg. 5, [0021] which describes how the tool may add metadata for a customer’s comments that are entered into the tool, including embedded data such as a store location or GPS coordinates, where the metadata facilitates the 
claim 14, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.
As per claim 22, it refers to the method of claim 19 used for performing the above steps.  It recites limitations already addressed by claim 5 above, and is therefore rejected under the same art and rationale.

As per claim 6, Hamilton in view of Briggs in further view of Kundu discloses all the elements of claim 1, and Hamilton further teaches wherein the method further includes the step of: assigning team members, users, and companies (abstract which describes system for providing distribution of customer feedback pertaining to an aspect of a retail environment; and pg. 1, [0004] which describes the method of providing distribution of feedback in a retail environment including receiving feedback inputted by one or more customers using a plurality of devices that are configured to communicate with the tool, including an identifying step for tracking, using the tool, a respective location of the user for identifying a respective location of the user, as well as where the feedback inputted is collected and recorded in real-time, where the retrieving of feedback collected is based on either the inquiry submitted to the tool by the user or based on the current location of the user identified by the tool; and pg. 1, [0005] which describes how the system includes one or more clients connected to the network communications channel, where the clients are configured to allow input of the feedback for the aspect of the retail establishment, where the clients are able to send inquiries from the user with respect to the retail establishment, and the server has a tool for 
As per claim 15, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.
As per claim 23, it refers to the method of claim 19 used for performing the above steps.  It recites limitations already addressed by claim 6 above, and is therefore rejected under the same art and rationale.

As per claim 7, Hamilton in view of Briggs in further view of Kundu discloses all the elements of claim 1, and Kundu further teaches wherein the notifications are transmitted to entire team members, users, groups and companies or specific members of teams, users, companies, and groups (abstract and pg. 3, [0044] which describes alerting store personnel when various activities, events, conditions, etc. occur at the retail establishments, where alerting can take place in substantially real-time, allowing personnel to take appropriate measures, corrective or otherwise, to deal with the detected evet, such as when a person of interest is detected as shopping at the 
Hamilton in view of Briggs teaches of distribution of feedback among customers in real-time, including the connecting and analyzing real-time customer feedback. Kundu teaches of a notification system and methods for use in retail environments. All references are drawn to managing customers and related customer information/feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton in view of Briggs to include the issuing of real-time notification to selected personnel based upon customer location upon a subsequent visit as taught by Kundu for the purpose of allowing personnel to take appropriate measures to deal with the detected event related to a person of interest that is detected as shopping at the store (Kundu, pg. 3, [0044]). By doing so, one would reasonably expect the overall appeal of the invention to improve in both gathering feedback and utilizing the feedback to improve the environment accordingly.
As per claim 16, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.
claim 24, it refers to the method of claim 19 used for performing the above steps.  It recites limitations already addressed by claim 7 above, and is therefore rejected under the same art and rationale.

As per claim 8, Hamilton in view of Briggs in further view of Kundu discloses all the elements of claim 1, and Kundu further teaches wherein said real-time notifications can be sent via text, email or other instant messaging (abstract and pg. 3, [0044] which describes alerting store personnel when various activities, events, conditions, etc. occur at the retail establishments, where alerting can take place in substantially real-time, allowing personnel to take appropriate measures, corrective or otherwise, to deal with the detected evet, such as when a person of interest is detected as shopping at the store; and pg. 4, [0062] which describes notification indicating to an employee to pay attention to the customer or provide assistance to the customer; and pg. 13-14, [0195-0205] which describes the alerting component for initiating one or more actions after receiving a real-time alert such as sending a text message or email to one or more registered recipients, the notification including summary information relating to the customer as well as a summary of recent transactions or a history of incidents the customer has been involved, etc.). 
Hamilton in view of Briggs teaches of distribution of feedback among customers in real-time, including the connecting and analyzing real-time customer feedback. Kundu teaches of a notification system and methods for use in retail environments. All references are drawn to managing customers and related customer information/feedback, particularly in real-time. Therefore, it would have been obvious to 
As per claim 17, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale.
As per claim 25, it refers to the method of claim 19 used for performing the above steps.  It recites limitations already addressed by claim 8 above, and is therefore rejected under the same art and rationale.

As per claim 9, Hamilton in view of Briggs in further view of Kundu discloses all the elements of claim 1, and Briggs further teaches wherein daily or periodic reports can be generated based on said customer experience feedback responses (pg. 6, [0073] and Fig. 14 which describes a screenshot of a weekly insights report in one embodiment of the client portal, which may display for example a number of guest session to date or for a set period of time, where the weekly insights report is configurable by the client user to show information related to the feedback and analysis that the client user finds relevant).

As per claim 18, it refers to the method of claim 10 used for performing the above steps.  It recites limitations already addressed by claim 9 above, and is therefore rejected under the same art and rationale.
As per claim 26, it refers to the method of claim 19 used for performing the above steps.  It recites limitations already addressed by claim 9 above, and is therefore rejected under the same art and rationale.

As per claim 10, Hamilton teaches of a method of communication operating on a home network having a network memory, comprising the steps of:
transmitting one or more survey question messages to one or more customers from said home network, said survey question messages request feedback responses to be entered by said one or more customers;
receiving survey question responses to said one or more survey question messages from said one or more customers at said home network, said survey question responses include customer experience feedback responses from said one or more customers;
entering said customer experience feedback responses in the network memory,
conducting a real-time automated filtering and evaluation of said customer experience feedback responses received by said one or more customers using one or more specialized data processors,
preserving identity information relating to the customer so that the customer and its location can be identified as being present at a service provider location; and
providing trending information from the filtering and evaluation of said customer experience feedback responses for transmission to said one or more of said selected personnel with said notification transmission (abstract which describes system for providing distribution of customer feedback pertaining to an aspect of a retail environment; and pg. 1, [0004] which describes the method of providing distribution of feedback in a retail environment including receiving feedback inputted by one or more customers using a plurality of devices that are configured to communicate with the tool, including an identifying step for tracking, using the tool, a respective 
However, Hamilton fails to explicitly teach of transmitting notifications to selected personnel, preserving identify information relating to the customer for identifying the 
conducting a real-time automated filtering and evaluation of said customer experience feedback responses received by said one or more customers using one or more specialized data processors, 
transmitting one or more real-time notifications to selected personnel based on said customer experience feedback responses, said real-time notification transmission includes said survey question responses, customer name, service providers and services provided to said one or more customers;
preserving identity information relating to the customer so that the customer and its location can be identified as being present at a service provider location;
providing trending information from the filtering and evaluation of said customer experience feedback responses for transmission to said one or more of said selected personnel with said notification transmission, said trending information identifies individuals or groups that are under-performing or exceeding benchmark standards set by management or officers of a business so that rewards, bonuses, or additional training can be provided based on those results.
providing a benchmark for a predetermined level of said customer experience feedback responses to selected personnel, said benchmark is developed from one or more past customer experience feedback response (abstract and pg. 2-3, [0046-0052] and Fig. 1-2 which describes a system and method for digitally collecting and analyzing real-time customer feedback, where the digital device is used to collect guest feedback on-site in real time and the feedback is sent back to a server where it is stored and analyzed and used to customize and configure the device in real-time; and pg. 3, [0054-0055] which describes the use of the device to request feedback from a guest, where the guest may for example be dissatisfied with the waiter but enjoyed the food and can therefore give the waiter a low score but give the food and atmosphere a high score which then helps the restaurant device where to improve and how; and pg. 3, [0058] which describes how a manager can utilize the client portal to view in real-time the reviews and ratings and analytics related to the feedback to compliment or reward a waiter for consistently good reviews or determine what the issue is and potentially improve the issue if a waiter is consistently getting poor reviews or speak with the kitchen/chefs to reduce cook time if the food is consistently being overcooked, as well as how the manager may see feedback from a table in real-time and while the waiting is processing the payment from the guest that left the feedback, the manager can visit the guest’s table to apologize, offer compensation, and/or leave request that the guest please come back again, and the manager can follow the client portal to see if the changes that are made have a positive effect on the feedback; and pg. 4, [0062] and Fig. 3 which describes the client portal dashboard to show various metrics including number of guest sessions, score, average session 
Hamilton teaches of distribution of feedback among customers in real-time. Briggs teaches of systems and methods for connecting and analyzing real-time customer feedback. Both references are drawn to managing customer feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 
However, Hamilton in view of Briggs still fails to explicitly teach of preserving identify information relating to the customer for identifying the customer and location upon a subsequent visit and providing real-time notifications if the customer is identified as being present at a location at a subsequent visit. Kundu teaches of a notification system and methods for use in retail environments for alerting personnel when various activities, events, conditions, etc. occur, where personnel can be notified when a person of interest is in or exiting the retail environment, specifically including: preserving identity information relating to the customer so that the customer and its location can be identified as being present at a service provider location upon a subsequent visit; and
providing one or more real-time notification messages to selected personnel upon detection of the customer at the service location at the subsequent visit so that an experience for the customer during the subsequent visit to that location can be enhanced in some manner (abstract and pg. 3, [0044] which describes alerting store personnel when various activities, events, conditions, etc. 
Hamilton in view of Briggs teaches of distribution of feedback among customers in real-time, including the connecting and analyzing real-time customer feedback. Kundu teaches of a notification system and methods for use in retail environments. All references are drawn to managing customers and related customer information/feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

As per claim 11, Hamilton in view of Briggs in further view of Kundu discloses all the elements of claim 10, and Briggs further teaches wherein said trending information relates to performance of individuals in a group, team, or company (abstract and pg. 2-3, [0046-0052] and Fig. 1-2 which describes a system and method for digitally collecting and analyzing real-time customer feedback, where the digital device is used to collect guest feedback on-site in real time and the feedback is sent back to a server where it is stored and analyzed and used to customize and configure the device in real-time; and pg. 3, [0054-0055] which describes the use of the device to request feedback from a guest, where the guest may for example be dissatisfied with the waiter but enjoyed the food and can therefore give the waiter a low score but give the food and atmosphere a high score which then helps the restaurant device where to improve and how; and pg. 3, [0058] which describes how a manager can utilize the client portal to view in real-time the reviews and ratings and analytics related to the feedback to compliment or reward a waiter for consistently good reviews or determine what the issue is and potentially improve the issue if a waiter is consistently getting poor 
Hamilton teaches of distribution of feedback among customers in real-time. Briggs teaches of systems and methods for connecting and analyzing real-time customer feedback. Both references are drawn to managing customer feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton to include the issuing of real-time notification to selected personnel as taught by Briggs for the purpose of capturing valuable input from guests with a higher participation rate to capture more reviews by getting on-site feedback (see page. 3, [0056]) as well as preventing bad experiences from continuing for an entire night and see if the changes that are made have a positive effect on the feedback (see pg. 3-4, [0058]). By doing so, one would reasonably expect the overall appeal of the invention to improve in both gathering feedback and utilizing the feedback to improve the environment accordingly.
As per claim 21, it refers to the method of claim 19 used for performing the above steps.  It recites limitations already addressed by claim 11 above, and is therefore rejected under the same art and rationale.

As per claim 19, Hamilton teaches of a method of communication operating on a home network having a network memory, comprising the steps of:
transmitting one or more survey question messages to one or more customers from said home network, said survey question messages request feedback responses to be entered by said one or more customers;
receiving survey question responses to said one or more survey question messages from said one or more customers at said home network, said survey question responses include customer experience feedback responses from said one or more customers;
entering said customer experience feedback responses in the network memory,
conducting a real-time automated filtering and evaluation of said customer experience feedback responses received by said one or more customers using one or more specialized data processors, and
providing trending information from the filtering and evaluation of said customer experience feedback responses for transmission to said one or more of said selected personnel with said notification transmission (abstract which describes system for providing distribution of customer feedback pertaining to an aspect of a retail environment; and pg. 1, [0004] which describes the method of providing distribution of feedback in a retail environment including receiving feedback inputted by one or more customers using a plurality of devices that are configured to communicate with the tool, including an identifying step for tracking, using the tool, a respective location of the user for identifying a respective location of the user, as well as where the feedback inputted is collected and recorded in real-time; and pg. 3, [0020] which describes the distribution of feedback including the receiving, into a tool, feedback 
However, Hamilton fails to explicitly teach of transmitting notifications to selected personnel, preserving identify information relating to the customer for identifying the customer and location upon a subsequent visit, preserving identify information relating to the customer for identifying the customer and location upon a subsequent visit, providing real-time notifications if the customer is identified as being present at a 
conducting a real-time automated filtering and evaluation of said customer experience feedback responses received by said one or more customers using one or more specialized data processors, 
transmitting one or more real-time notifications to selected personnel based on said customer experience feedback responses, said real-time notification transmission includes said survey responses, customer name, service providers and services provided to said one or more customers;
providing trending information from the filtering and evaluation of said customer experience feedback responses for transmission to said one or more of said selected personnel with said notification transmission,
providing a benchmark for a predetermined level of said customer experience feedback responses to selected personnel, said benchmark is developed from one or more past customer experience feedback response;
preserving identity information relating to the customer so that the customer and its location can be identified as being present at a service provider location (abstract and pg. 2-3, [0046-0052] and Fig. 1-2 which describes a system and method for digitally collecting and analyzing real-time customer feedback, where the digital device is used to collect guest feedback on-site in real time and the feedback is sent back to a server where it is stored and analyzed and used to customize and configure the device in real-time; and pg. 3, [0054-0055] which describes the use of the 
Hamilton teaches of distribution of feedback among customers in real-time. Briggs teaches of systems and methods for connecting and analyzing real-time customer feedback. Both references are drawn to managing customer feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton to include the issuing of real-time notification to selected personnel as taught by Briggs for the purpose of capturing valuable input from guests with a higher participation rate to capture more reviews by getting on-site feedback (see page. 3, [0056]) as well as preventing bad experiences from continuing for an entire night and see if the changes that are made have a positive effect on the feedback (see pg. 3-4, [0058]). By doing so, one would reasonably expect the overall appeal of the invention to improve in both gathering feedback and utilizing the feedback to improve the environment accordingly.

preserving identity information relating to the customer so that the customer and its location can be identified as being present at a service provider location upon a subsequent visit; and
providing one or more real-time notification messages to selected personnel upon detection of the customer at the service location at the subsequent visit so that an experience for the customer during the subsequent visit to that location can be enhanced in some manner (abstract and pg. 3, [0044] which describes alerting store personnel when various activities, events, conditions, etc. occur at the retail establishments, where alerting can take place in substantially real-time, allowing personnel to take appropriate measures, corrective or otherwise, to deal with the detected evet, such as when a person of interest is detected as shopping at the store; and pg. 2, [0016-0017] and pg. 4, [0051-0053] which describes the analysis engine that monitors data and identifies a customer involved in a transaction and detects that the customer is included in a watch list, and generates a notification indicating presence of the customer in the retail environment; and pg. 4, [0062] which describes notification indicating to an employee to pay attention to the customer or 
Hamilton in view of Briggs teaches of distribution of feedback among customers in real-time, including the connecting and analyzing real-time customer feedback. Kundu teaches of a notification system and methods for use in retail environments. All references are drawn to managing customers and related customer information/feedback, particularly in real-time. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hamilton in view of Briggs to include the issuing of real-time notification to selected personnel based upon customer location upon a subsequent visit as taught by Kundu for the purpose of allowing personnel to take appropriate measures to deal with the detected event related to a person of interest that is detected as shopping at the store (Kundu, pg. 3, [0044]). By doing so, one would reasonably expect the overall appeal of the invention to improve in both gathering feedback and utilizing the feedback to improve the environment accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh (US 2013/0339270 A1) teaches of a system and method for business entities to receive comments and feedback in real time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY Y YOUNG whose telephone number is (571)270-5294. The examiner can normally be reached Mondays, Tuesdays, and Thursdays, 9:00a-3:00p, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ASHLEY Y YOUNG/Examiner, Art Unit 3683                                                                                                                                                                                                        

/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683